 

Exhibit 10.5

AMENDMENT TO ESCROW AGREEMENT

This Amendment To ESCROW Agreement (this “Amendment”), effective as of February
17, 2016, is entered into by and among Inland Residential Properties Trust,
Inc., a Maryland corporation (the “Company”), Inland Securities Corporation, a
Delaware corporation (the “Dealer Manager”), and UMB Bank, N.A., as escrow
agent, a national banking association organized and existing under the laws of
the United States of America (the “Escrow Agent”).

WHEREAS, the Company, the Dealer Manager and the Escrow Agent are parties to
that certain Escrow Agreement, dated February 17, 2015 (the “Agreement”);

WHEREAS, certain provisions of the Agreement are triggered on the date that is
one year following the commencement of the Company’s Offering (as defined in the
Agreement) (the “Closing Date”);

WHEREAS, the Tennessee Minimum (as defined in the Agreement) has been waived
following the Closing Date; and

WHEREAS, the Company, the Dealer Manager and the Escrow Agent desire to amend
certain provisions of the Agreement, as set forth herein, to clarify the process
for deposits in the escrow account and distribution of the escrowed funds
following the Closing Date.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1. Defined Terms.  Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.

2. Tennessee Minimum.

a. Following the Closing Date, (i) Sections 2(a) and 3(a)(2) of the Agreement
shall no longer apply to Tennessee Subscribers, and (ii) the provisions of the
Agreement applicable after the Tennessee Minimum has been met, including,
without limitation, Sections 2(b) and 3(b)(6) of the Agreement, shall apply with
respect to Tennessee Subscribers and TN Funds notwithstanding that the Tennessee
Minimum has not been met as of the date hereof.

b. Notwithstanding anything to the contrary in the second paragraph of Section
3(b)(2) of the Agreement, if the Company receives written notice from a
Tennessee Subscriber on or prior to the Closing Date that such Tennessee
Subscriber does not desire to receive the return of his TN Funds and/or any
interest thereon, but instead desires to proceed with his investment in the
Company, the Company shall so notify the Escrow Agent, and the Escrow Agent
shall, promptly following the Closing Date, distribute such TN Funds as though
the Tennessee Minimum had been met in accordance with the first paragraph of
Section 3(b)(2) of the Agreement.

3. Ohio Minimum.

a. For the avoidance of doubt, if the Ohio Minimum is not received on or prior
to the Closing Date, the Escrow Agent shall return to the Ohio Subscribers the
OH Funds, together with any interest thereon, in accordance with Section 3(b)(5)
of the Agreement.

b. On and after the Closing Date, (i) the provisions in the Agreement relating
to the deposit and disbursement of OH Funds shall continue to apply with respect
to any OH Funds received by the Company or the Escrow Agent on and after the
Closing Date, and (ii) all references to “Closing Date” with respect to Ohio
Subscribers and the application of OH Funds shall be amended to refer to
February 17, 2017.

4. Washington Minimum.

a. For the avoidance of doubt, if the Washington Minimum is not received on or
prior to the Closing Date, the Escrow Agent shall return to the Washington
Subscribers the WA Funds, together with any interest thereon, in accordance with
Section 3(b)(4) of the Agreement.

b. On and after the Closing Date, (i) the provisions in the Agreement relating
to the deposit and disbursement of WA Funds shall continue to apply with respect
to any WA Funds received by the Company or the Escrow Agent on and after the
Closing Date, and (ii) all references to “Closing Date” with respect to
Washington Subscribers and the application of WA Funds shall be amended to refer
to February 17, 2017.

1

--------------------------------------------------------------------------------

 

5. Continuing Effect.  Except as otherwise set forth in this Amendment, the
terms of the Agreement shall continue in full force and effect and shall not be
deemed to have otherwise been amended, modified, revised or altered.

6. Counterparts.  This Amendment may be executed in several counterparts, and by
electronic transmission, each of which shall be deemed an original, and all
counterparts shall together constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment, effective as
of the date first written above.

 

 

COMPANY:

 

 

 

 

 

INLAND RESIDENTIAL PROPERTIES TRUST, INC.

 

 

 

 

 

By:

 

/s/ Mitchell A. Sabshon

 

Name:

 

Mitchell A. Sabshon

 

Title:

 

President

 

 

 

 

 

DEALER MANAGER:

 

 

 

 

 

INLAND SECURITIES CORPORATION

 

 

 

 

 

By:

 

/s/ Sandra L. Perion

 

Name:

 

Sandra L. Perion

 

Title:

 

Vice President

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

UMB BANK, N.A.

 

 

 

 

 

By:

 

/s/ Lara L. Stevens

 

Name:

 

Lara L. Stevens

 

Title:

 

Vice President

 

 

Signature Page – Amendment to Escrow Agreement

 